DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, the prior-art does not teach a rotor for a rotating electrical machine, comprising: a rotor shaft; and a rotor core fixedly supported to an outer periphery of the rotor shaft, wherein the rotor shaft includes a first outer circumference and a second outer circumference on a cross section perpendicular to a rotation axis, the first outer circumference projecting in a radial direction of the rotor shaft, the second outer circumference being arranged in a circumferential direction of the rotor shaft with respect to the first outer circumference, and the second outer circumferences being disposed alternately with the first outer circumference, the rotor core includes a core insertion hole into which the rotor shaft is inserted and a shaft holding portion on an inner peripheral portion on which the core insertion hole is formed, the shaft holding portion configured to hold the first outer circumference from both sides in the circumferential direction of the rotor shaft, the rotor shaft has tangent lines mutually parallel in the cross section perpendicular to the rotation axis, the tangent lines being at contact points of the shaft holding portion to the first outer circumferences on both sides in the circumferential direction, and the shaft holding portion is in a state of being pushed by the first outer circumference in a direction where contact points to the first outer circumference on both sides in the circumferential direction separate from one another, and the shaft holding portion is non-contact with the second outer circumference.
Claims 2-8 are allowable for their dependency on claim 1.
RE claim 9, the prior-art does not teach a rotor core support structure for a rotating electrical machine, the rotor core support structure fixedly supporting a rotor core to an outer periphery of a rotor shaft, wherein the rotor core has a shaft insertion hole into which the rotor shaft is inserted and a shaft holding portion on an inner peripheral portion on which the shaft insertion hole is formed, the shaft holding portion including at least a pair of inwardly projecting portions, the inwardly projecting portions of each pair being disposed to be separated from one another in a circumferential direction, the rotor shaft includes an engaging portion on an outer peripheral portion of the rotor shaft, the engaging portion being engaged between the inwardly projecting portions of each pair, the rotor shaft further has tangent lines mutually parallel in the cross section perpendicular to the rotation axis of the rotor shaft, the tangent lines being at contact points on both sides in the circumferential direction, and the contact points being contact points of the respective inwardly projecting portions of each pair to the engaging portion, and the inwardly projecting portions of each pair are in a state of being pushed by the engaging portion in a direction where contact points to the engaging portion on both sides in the circumferential direction separate from one another, and the inwardly projecting portions of each pair are non-contact with the rotor shaft on an opposite side of the engaging portion in the circumferential direction 

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834